Case 0:21-cv-61065-RKA Document 37 Entered on FLSD Docket 09/16/2021 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 21-61065-CIV-ALTMAN/Hunt

  MICHEL RIVERA,

          Plaintiff,
  v.

  MRS BPO, LLC,

        Defendant.
  ________________________________/

                                                  ORDER

          The Federal Rules provide that, when “actions before the court involve a common question

  of law or fact, the court may . . . consolidate the actions.” FED. R. CIV. P. 42(a). Accordingly, the Court

  hereby ORDERS AND ADJDUGES as follows:

          1. Case Number 21-cv-23260-RKA is hereby CONSOLIDATED into Case Number 21-

               cv-61065-RKA.

          2. Case Number 21-cv-23260-RKA shall be administratively CLOSED. All future filings

               shall be made under Rivera v. MRS BPO, LLC, 21-cv-61065-RKA.

          3. Any pending motions in Case Number is 21-cv-23260-RKA are DENIED AS MOOT.

          4. By September 21, 2021, the Plaintiffs shall file a single, combined complaint, which will

               govern this case.

          5. This Order is without prejudice to any party filing a future motion for separate trials under

               FED. R. CIV. P. 42(b).

          6. The Clerk shall docket this Order in the following cases:

                       a. Rivera v. MRS BPO, LLC, 21-cv-61065-RKA.

                       b. Cohen v. MRS BPO, LLC, 21-cv-23260-RKA.
Case 0:21-cv-61065-RKA Document 37 Entered on FLSD Docket 09/16/2021 Page 2 of 2



        DONE AND ORDERED in Fort Lauderdale, Florida this 14th day of September 2021.




                                               _________________________________
                                               ROY K. ALTMAN
                                               UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                           2
